UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6503



REGINALD KEITH GARRISON,

                                            Plaintiff - Appellant,

          versus


JOHN H. THOMAS, Deputy Director; KULON WILLIS,
Contract Monitor; RONALD ANGELONE, Director,
Virginia Department of Corrections; EDWARD C.
MORRIS, Deputy Director, Virginia Department
of Corrections; EDDIE LEE PEARSON, Warden,
Sussex II State Prison; DAVID B. EVERTT,
Assistant Warden of Operations and Support,
Sussex II State Prison; E. T. TURNER, Unit
Manager, Sussex II State Prison; LIEUTENANT
CLINTSCALE, Sussex II State Prison,

                                           Defendants - Appellees,

          and


DISTRICT    OF    COLUMBIA    DEPARTMENT    OF
CORRECTIONS; ELWOOD YORK, Director of External
Confinement; ODIE WASHINGTON, Director, D.C.
Department of Corrections,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-816)


Submitted:   May 16, 2002                   Decided:   May 28, 2002
Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Keith Garrison, Appellant Pro Se.                Christopher Garrett
Hill, OFFICE OF THE ATTORNEY GENERAL OF                   VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Reginald Keith Garrison appeals the district court’s order

denying   relief   on    his   42   U.S.C.A.   §   1983    (West   Supp.   2001)

complaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.     See Garrison v. Thomas, No. CA-01-816 (E.D. Va.

filed Mar. 11, 2002; entered Mar. 12, 2002).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED



                                       2